Citation Nr: 0904072	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 40 
percent for radiculopathy of the lower back.
 
2.	Entitlement to an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease (hereafter 
referred to as "GERD"). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from May 1979 to September 
1979, and from January 2003 to April 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which granted service connection for radiculopathy of the 
lower back and assigned an initial 20 percent rating 
effective from April 11, 2004, the day after separation from 
active duty.  This rating decision also granted service 
connection for GERD and assigned an initial 10 percent rating 
effective from April 11, 2004.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether the veteran's rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in 
February 2007 which increased the rating for the 
radiculopathy of the lower back to 40 percent, effective from 
April 11, 2004.  This decision also increased the rating for 
GERD to 30 percent, effective from April 11, 2004.  The 
veteran has continued to appeal, requesting an even higher 
initial rating.  See AB, 6 Vet. App. at 38-39.

The February 2007 rating action also granted service 
connection for right lower extremity radiculopathy associated 
with radiculopathy of the lower back and assigned an initial 
10 percent rating for the condition retroactively effective 
from April 11, 2004.  This matter has not been appealed and 
is not currently before the Board.  See 38 C.F.R. § 20.200 
(2003) (An appeal consists of a timely filed notice of 
disagreement in writing and after a statement of the case has 
been furnished, a timely filed substantive appeal.).  


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by X-ray 
evidence of a decreased joint space at the L5-S1 level, with 
the most severe limitation of flexion of 30 degrees, 
extension of 10 degrees, left and right lateral flexion of 30 
degrees and lateral rotation of 30 degrees.  There is no 
competent evidence that low back disability causes 
incapacitating episodes having a duration of 6 weeks or more 
annually or unfavorable ankylosis of the entire thoracolumbar 
spine.

2.  The veteran's GERD is manifested by forced regurgiation 
and pain, but has not resulted in material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of sever impairment of health. 

3.  There is no competent evidence tending to show that 
service-connected disabilities are unusual, require frequent 
periods of hospitalization or cause unusual interference with 
work other than that contemplated within the schedular 
standards.  



CONCLUSIONS OF LAW

1.	The criteria for a disability rating higher than 40 
percent for radiculopathy of the lower back have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.45, 4.59, 4.684.71a, Diagnostic 
Codes (DCs) 5299-5237 (2008).  

2.	The criteria for a disability rating greater than 30 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, DCs 7302 and 
7346.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2004 and May 2005, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).

A March 2006 letter also informed the veteran of both the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  See, too, Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008) (citing Dingess and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)), and indicating 
that where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream elements.  "[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."

If there were any deficiency in the notice to the veteran or 
the timing of the notice it is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), VA medical 
records, private medical records, and VA examinations, 
including the report of his most recent August 2006 VA 
compensation examinations to assess the severity of his 
radiculopathy of the lower back and his GERD.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  



Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 and 4.20.  If a veteran has 
an unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 
4.27 (providing specific means of listing DC for unlisted 
disease or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).
Whether the Veteran is Entitled to an Initial Rating Higher 
than 40 Percent for Radiculopathy of the Lower Back 

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected radiculopathy of the lower 
back, currently evaluated as 40 percent disabling under 38 
C.F.R. § 4.71a, DCs 5299-5237.

Under DC 5237, radiculopathy of the lower back is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A higher 50 percent rating is warranted when there is 
unfavorable anklyosis of the entire thoracolumbar spine.  
These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DCs 5299-5237.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, DCs 5235-5243, Note (5).  

When an evaluation of a disability is based upon limitation 
of motion, as in this instance, the Board must also consider, 
in conjunction with the otherwise applicable DC, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In September 2004, the veteran was afforded a VA examination.  
The VA examiner did not state whether or not he reviewed the 
veteran's claims file.  The veteran told the examiner that 
his current pain was 5/10.  The veteran stated he is able to 
walk 400 yards before he has to stop and sit because of pain 
and weakness.  He reported that standing or sitting for long 
periods of time bothers him easily.  He denied any bowel or 
bladder complaints, and stated that most of his symptoms are 
radiating symptoms down into his right lower extremity and 
his foot.  He stated that his symptoms are daily.  He 
currently takes Motrin, which he stated provide some relief 
to him.  The veteran does not currently use a cane or any 
other assistive device.  The veteran was currently able to 
fulfill his duties as a security manager (he has not missed 
any days from work due to his low back pain), but does report 
that his low back pain has limited his activity level 
significantly.  The VA examiner also noted that the veteran 
appeared to be in mild distress at the examination, and that 
the veteran walks with a limp on his right side.  

Upon examination of the veteran's thoracolumbar spine, the VA 
examiner noted that the veteran had tenderness in the lumbar 
and buttock region.  His ranges of motion for this area were 
as follows:  backward extension was 0-10 degrees 
(normal is 0-30 degrees), forward flexion was 0-60 degrees 
(normal is 0-90 degrees), and his right and left lateral 
rotation were 0-20 degrees (normal is 0-30 degrees).  See 
also 38 C.F.R. § 4.71a, Plate V.  The VA examiner noted that 
the veteran had pain during these ranges of motion.  He had 
negative straight leg raises bilaterally.  The veteran was 
able to do toe-and-heel walks with balance assistance.  

The VA examiner noted that the veteran had pain with range of 
motion, as well as activity testing.  However, the examiner 
stated that the degree to which this disability will continue 
to progress or if it will progress is difficult to ascertain 
with any level of certainty, as these things are difficult to 
predict.  

In August 2006, the veteran was afforded another VA 
examination.  The VA examiner did not review the veteran's 
claims file, but did review medical records in the computer 
system and medical records from the VA Medical Center (VAMC) 
in Jackson, Mississippi.  At this examination, the veteran 
told the VA examiner that he was currently experiencing a 
flare-up of his back pain that had started that morning.  His 
last flare-up was about a week before the examination.  The 
veteran stated that he has had approximately 12 flare-ups in 
the past month, each lasting about 2 days.  On a scale of 1-
10, the veteran stated that his back is always at about 5/10, 
but the pain will increase to a 6 or 7/10 during a flare-up.  
The veteran also stated that he does not have any 
incapacitating events requiring bed rest.  The veteran 
currently wears a back brace daily, and takes Morphine and 
Darvocet PRN for his pain.  The veteran denied any bowel or 
bladder incontinence but stated that he feels unstable on his 
right leg because of the pain that radiates down his leg into 
his buttock and foot.  In regards to his daily activities, 
the veteran stated that walking increases the pain and 
dressing himself in the morning is difficult because he is 
not able to flex his low back very well.  At work, the 
veteran stated he has difficulty with walking, standing, and 
sitting because of his low back pain.  In regards to gait, 
the veteran stated he has a painful gait with gait 
instability secondary to pain in his right leg.
    
Upon examination of the veteran's thoracolumbar spine, the VA 
examiner noted that the veteran had tenderness in the lumbar 
and buttock region.  His ranges of motion for this area were 
as follows:  backward extension was 0-10 degrees 
(normal is 0-30 degrees), forward flexion was 0-30 degrees 
(normal is 0-90 degrees), his right and left lateral flexion 
were 0-30 degrees (normal is 0-30 degrees), and his right and 
left lateral rotation were 0-30 degrees (normal is 0-30 
degrees).  See also 38 C.F.R. § 4.71a, Plate V.  He was able 
to complete straight leg raises on his right side, but not on 
his left side.  The VA examiner noted that the veteran had 
pain during these ranges of motion.  

The VA examiner noted that there was pain on examination of 
the veteran's low back.  The examiner stated that it is 
conceivable that pain could further limit function as 
described particularly with repetitive use.  However, the 
examiner did state that it is not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.  

The veteran was also treated by the VA Medical Center (VAMC) 
and by private physicians for his radiculopathy of the lower 
back from October 1999 to November 2006.  These records do 
not present evidence of unfavorable ankylosis of the 
veteran's lower back.

At his February 2006 hearing, the veteran testified that his 
radiculopathy of the lower back affects his daily living, 
including sports, fishing, hunting, cutting the grass, 
walking, and sleeping.  The veteran stated he was receiving 
epidural shots, but has ceased with this medication.  He also 
stated that he is not currently in physical therapy.  
Currently, he wears a back brace daily.  At work, the veteran 
stated he has to sit down and rest his back and legs several 
times a day.  The veteran stated his back is getting worse, 
as there are some activities that he used to be able to do 
that he can no longer do.

There is no evidence of record indicating the veteran has 
unfavorable ankylosis of his entire thoracolumbar spine 
(referring to the combination of the thoracic and lumbar 
segments).  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran has 
retained some measure of range of motion in his low back, 
albeit not normal range of motion, by definition his low back 
is not ankylosed.  See, too, 38 C.F.R. § 4.71a, DCs 5235-
5243, Note (5).  

As previously mentioned, the veteran already has a separate 
rating for his right lower extremity radiculopathy associated 
with his radiculopathy of the lower back and that matter is 
not currently before the Board.  

Under DC 5243, Intervertebral Disc Syndrome (IVDS) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (as previously analyzed) 
or under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25 
(the combined ratings table).

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 40 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A higher rating of 60 percent requires evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2006).  

The veteran has IVDS.  However, there is no evidence of 
record indicating he has ever had an incapacitating episode 
due to his radiculopathy of the lower back.  During the 
August 2006 VA examination, the veteran denied any 
incapacitating events requiring bed rest.  There certainly is 
no suggestion in the record of incapacitating episodes having 
a total duration of 6 weeks or more during the past 12 
months.  Therefore, the Formula for Rating IVDS does not 
apply to him.

The veteran submitted several statements from himself and his 
friends.  These statements regarding the severity of his low 
back but they do not establish that he has unfavorable 
ankylosis of his entire thoracolumbar spine or incapacitating 
episodes having a total duration of 6 weeks or more during 
the past 12 months.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Whether the Veteran is Entitled to an Initial Rating Higher 
than 30 Percent for GERD 

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected GERD, currently evaluated as 
30 percent disabling under 38 C.F.R. 
§ 4.114, DC 7346, hernia hiatal. 

Under DC 7346, a 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A higher 60 percent rating is warranted when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114.

There is no evidence of record indicating the veteran's GERD 
presents symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, the 
requirements for the next higher evaluation of 60 percent.  

During the October 2004 VA examination, the veteran stated 
that he sometimes feels as though his throat is closing.  He 
weighed 226 pounds and was 5'11" tall.  The veteran stated 
his weight has been stable.  He has had difficulty swallowing 
liquids, and when eating solids, the food gets stuck and he 
has to drink liquids to push it down.  He states he 
occasionally has had pain with swallowing.  He stated he 
sometimes experiences a "bloating gas-type sensation" in 
his epigastrium when he eats too much.  He denied any nausea, 
vomiting, diarrhea, constipation, abdominal pain, and weight 
loss.  

At his February 2006 DRO hearing, the veteran testified that 
he experiences a choking sensation and regurgitation 3-4 
times per week; however, some weeks the condition occurs 
every day.  The veteran stated his weight fluctuates - 
sometimes he loses weight and sometimes he gains weight - but 
the fluctuations result in an average weight.  At the 
hearing, the veteran stated he experiences pain in his left 
arm as a result of his condition, and some pain in his throat 
when he is choking and is forced to regurgitate the food 
caught in his throat.  

During the August 2006 VA examination, the veteran stated 
that he does not currently have nausea, vomiting, 
hematemesis, epigastric pain, constipation, diarrhea, blood 
in stool, black-colored stool, or dysphagia to liquids.  He 
weighed 208 pounds, about the same as in April 2005.  He 
stated that he only experiences regurgitation when he induces 
it because the food gets stuck in his throat.  At this time, 
the veteran indicated that he had recently lost 10 pounds in 
the last 3-4 months; however, he also stated he was trying to 
lose weight to decrease his cholesterol.  The veteran also 
stated that he has had two endoscopies performed, one in 2004 
and one in 2005, in which his esophagus was dilated.  
Laboratory testing did not reveal anemia.  

The veteran was also treated by the VAMC and by private 
physicians for his GERD from October 1999 to November 2006.  
These records do not present evidence of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

Therefore, the veteran's GERD does not meet the criteria for 
a higher 60 percent evaluation under DC 7346, as there is no 
evidence of record indicating the veteran's GERD presents 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
Although the veteran stated he was experiencing weight loss, 
he also stated that this loss was due to an active effort on 
his part to reduce his cholesterol, not due to his GERD.  He 
is not malnourished or grossly underweight.  Additionally, 
the veteran stated he only experiences intermittent pain and 
forced regurgitation, and these symptoms have never 
manifested with any of the other symptoms required for a 
higher evaluation.

The August 2005 statement of the case (SOC) also rated the 
veteran's GERD under DC 7203, stricture of esophagus.  Under 
DC 7203, a 30 percent rating is warranted when the stricture 
of the esophagus is moderate.  A higher 50 percent rating is 
warranted when the stricture of the esophagus is severe, 
permitting liquids only.  38 C.F.R. § 4.114.

The veteran is not entitled to a higher 50 percent rating 
under DC 7203.  In September 2006, the veteran had an 
esophagogastroduodenoscopy and balloon dilation of the 
esophagus performed at the VAMC.  The results of this 
procedure showed that the veteran had "mild strictured 
region with erythermatous mucosa in the esophagus."  The 
medical records also indicate that the veteran is able to 
swallow both liquids and solids.  Since the record does not 
indicate that the veteran's stricture of his esophagus is 
severe, permitting only liquids, the veteran is not entitled 
to the next higher rating of 50 percent under DC 7203.  38 
C.F.R. 4.114. 

The veteran submitted several statements from himself and his 
friends.  These statements regarding the severity of his GERD 
are outweighed by the post-service medical record that, as a 
whole, provides evidence against a finding that he has the 
requirements for the next higher evaluations.

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained relatively constant throughout the course of 
the period on appeal and, as such, staged ratings are not 
warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  The 
veteran is currently employed and stated that he has not 
missed any work days due to his service-connected 
disabilities.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial disability rating higher than 40 
percent for radiculopathy of the lower back is denied.

The claim for an initial disability rating higher than 30 
percent for GERD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


